DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on April 21, 2021.  As directed by the amendment, Claim 1 has been amended. Claims 1-6 and 8-10 are pending in the instant application.
Regarding the Office Action filed January 21, 2021:
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.
Applicant’s arguments regarding the 35 USC 103 rejection have been fully considered but they are not persuasive.
Regarding the prior art Matula, Applicant argues that Matula fails to disclose the collar 550 being hinged to orifice 558 of 546 and can swing in orifice of 558.  Applicant also argues that because of the presence of the teeth 562 and 564, then 550 cannot swing in 558 since it would affect the fitting.  Applicant further argues that 550 is not connected to 546 and 542 on two different ends and believes 546 and 542 are connected to the same end of 550 (Remarks: Pages 6-7).
Examiner respectfully disagrees with this argument.  By broadest reasonable interpretation, the term “swing” is to move back and forth or from one side to the other.  In Matula, this is the case since 550 can swing in the orifice of 558 particularly when the device is being moved (Matula: paragraph 0109).  As described in Matula, a user can change the position 
Applicant’s arguments to the dependent claims have been fully considered and have been fully addressed by Examiner’s responses above.  Examiner currently has no suggestions regarding possible amendments to overcome the prior art.


    PNG
    media_image1.png
    772
    626
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matula, JR. et al. (US 2007/0044804), hereafter Matula.
Regarding Claim 1, Matula discloses a face mask assembly (apparatus of Fig 32), comprising: a frame (544 and/or 546, Fig 32), comprising a frame body (body of 544 and/or 546, Fig 32) provided with an air intake port (interior of 546, 558, and/or 46, Fig 32; 558 is between 556 and 46, Fig 32); a connecting member (550, Fig 32), comprising a first end (end of 550 closest to 558 and/or 46, Fig 32) hinged to the air intake port so that the connecting member is able to swing in the air intake port (546 is moveable relative to these components, paragraph 0109; 550 is connected to 46 and swings within 558 relative to 546, Fig 32), and a second end (end of 550 surrounded by 542, Fig 32; 572 surrounding 582, Fig 33) having a forehead support (542, Fig 32) fixedly mounted thereon (552 remains fixed in position relative to 542 and 46, paragraph 0109) and configured to communicate with an air intake tube (560 of 542 operatively coupled to 46, paragraph 0109; 46 connects to patient circuit, paragraph 0053); the forehead support comprising a fitting part (top portion of 542, Fig 32) that is adapted to be fitted to a forehead (apparatus of 32 is a patient interface where the top portion of 542 is adapted to be fitted to a forehead of a user, Figs 32 and 33; it should be understood that alternative embodiments for various features of patient interface including faceplate and forehead support discussed are equally applicable to the other embodiments discussed, paragraph 0071), a mounting part (bottom part of 542, Fig 32) fixedly mounted on the second end of the connecting member (552 remains fixed in position relative to 542 and 46, paragraph 0109), so that the forehead support is connected to the frame body via the connecting member (552 remains fixed in position relative to 542 and 46, 546 is moveable relative to these components, paragraph 0109; 578, 572, and 580 are all connected, Fig 33), and a connecting part connecting the fitting part 
Regarding Claim 2, Matula discloses an outer surface (outer surface of 550, Fig 32) of the first end of the connecting member is a truncated spherical surface (surface of 550 is a truncated spherical surface, Fig 32; surface of 580 is a truncated spherical surface, Fig 33), and the air intake port is ball-hinged to the first end of the connecting member (558 of 546 and/or 544 is spherical is shape and is ball-hinged in relation to the surface of 550, Fig 32; 578 is ball hinged with 580, Fig 33).
Regarding Claim 3, Matula discloses the first end of the connecting member includes a first limiting part (562, Fig 32) arranged on the outer surface (562 is on outer surface of 550, Fig 32), an inner surface of the air intake port (inner surface of 546 next to 558, Fig 32) includes a second limiting part (564, Fig 32) fitted with the first limiting part (562 and 564 cooperate, paragraph 0110), and the first limiting part and the second limiting part are fitted with each other to prevent the connecting member from rotating within the air intake port around an axis (axis causing 550 to rotate up and down in relation to 546, Fig 32) of the air intake port (user moves seal member to new position and releases seal member, allowing teeth to reengage teeth engaging components at new position, preventing any unwanted movement between seal 
Regarding Claim 4, Matula discloses the first limiting part is a first flat surface (562 is a plurality of teeth, paragraph 0110; teeth are flat surfaces), the second limiting part is a second flat surface fitted with the first flat surface (564 are teeth engaging components, paragraph 0110; teeth engaging components must have flat surfaces to cooperate with teeth).
Regarding Claim 8, Matula discloses a limiting member (552, Fig 32) is arranged on a surface of the forehead support (when 550 is connected with 542, 552 is on the surface of 542, Fig 32; 552 is on surface of 572, Fig 33) that faces the frame body (552 has a spring axis that is applying force towards the direction of 546, Fig 32) near a lower end (end of bottom of 542 closest to 580, Fig 32) of the mounting part.
Regarding Claim 9, Matula discloses the limiting member is a spring (552 is a spring, Figs 32-33).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matula, JR. et al. (US 2007/0044804), hereafter Matula, as applied to Claim 3 alone.
Regarding Claim 5, Matula discloses the claimed invention of Claim 3.  Matula also discloses the first limiting part is extending in an axial direction of the connecting member (562 is extending along the axial direction of 550 in which 562 is along the spherical surface of 550, Fig 32; axial direction of 550 aligns with axial direction of 546, Fig 32).  The current embodiment of Matula fails to disclose the first limiting part is a groove; the second limiting part is a first protrusion arranged on the inner surface of the air intake port and fitted with the groove.
However, an alternative embodiment of Matula teaches the first limiting part is a groove (teeth and teeth engaging components can have a variety of configurations and provided at a variety of locations, for example a tongue and groove configuration, location of teeth and teeth engaging components can be reversed, paragraph 0111; first limiting part is grooves and would be at the location of 562, Fig 32); the second limiting part is a first protrusion arranged on the inner surface of the air intake port and fitted with the groove (teeth and teeth engaging components can have a variety of configurations and provided at a variety of locations, for example a tongue and groove configuration, location of teeth and teeth engaging components can be reversed, paragraph 0111; second limiting part is tongues and would be at the location of 564, Fig 32) since these are known varieties of configurations for the interaction of the collar and seal support member (paragraph 0111).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a groove and tongue configuration to replace 
Regarding Claim 6, Matula teaches the claimed invention of Claim 5.  The current embodiment of Matula fails to teach the outer surface of the first end of the connecting member is arranged with a second protrusion extending in a circumferential direction around an axis of the truncated spherical surface, the second protrusion is disposed on one side or two sides of the groove.
However, an alternative embodiment of Matula teaches the outer surface (outer surface of seal member 414, Fig 23) of the first end (end of 414 closest to 46, Fig 23) of the seal member (414, Fig 23) is arranged with a track (426, Fig 23; 426 of 414 interacts with 424 of 412, paragraph 0095) extending in a circumferential direction (426 is along a circumferential direction of 414, Fig 23) around an axis of the truncated spherical surface (426 is around the horizontal axis going through center of 414, Fig 23), the track is disposed on one side or two sides of the groove (track and guide member provided on each side of the mask, paragraph 0095; 426 and 424 are on each side of 420 and 418, Fig 23) to maintain the alignment with different components of the device and to control degree of freedom of movement of components (paragraph 0095).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add tracks to the sides of the outer surface of the collar in Fig 32 of Matula and guide members to the sides of the inner surface of the seal member of Fig 32 of Matula, as taught by Matula, to maintain the alignment with different 
Matula fails to teach the outer surface of the first end of the connecting member is arranged with a second protrusion.
However, Matula also teaches the location, size, and configuration of the track and guide member can be varied (Matula: paragraph 0095).  Additionally, it would be obvious for one of ordinary skill in the art at the effective filing date of the invention to reverse the tracks to be on the sides of the inner surface of the seal member of Fig 32 of Matula and the guide members to be on the sides of the outer surface of the collar of Fig 32 of Matula is an obvious modification and is a mere reversal of parts or rearrangement of parts.  See MPEP 2144.04, Section VI, subsection A and C.  Switching the locations of the guide member and the track would not affect the operation of the device.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matula, JR. et al. (US 2007/0044804), hereafter Matula, as applied to Claim 1, in view of Haibach (US 2013/0000646).
Regarding Claim 10, Matula discloses the claimed invention of Claim 1.  Matula fails to disclose the face mask assembly further comprising an elastic member arranged in a clearance formed between the connecting part of the forehead support and the frame body.
However, Haibach, of the same field of endeavor, teaches a patient interface device (Abstract) including a living hinge (90, Fig 9) with an elastic member (92, Fig 9) arranged in a clearance (space where 92 is residing, Fig 9) formed between the connecting part (88, Fig 9) of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an elastic member and living hinge to the bridge of the faceplate that connects the top and bottom portions of the faceplate, as taught by Haibach, to provide the patient interface with a self-aligning capability that ensures, absent of appropriate forces, the patient interface will be in a consistent, pre-set initial position and configuration (Haibach: paragraph 0032, Lines 13-17), allows the support arm to move or pivot relative to the shell (Haibach: paragraph 0040), to provide different responses to the forces applied by the upper headgear straps (Haibach: paragraph 0043), and to ensure fit and comfort around the bridge of the patient’s nose when worn for extended periods of time (Haibach: paragraph 0005).  Allowing the bridge of the faceplate or the connecting part of the forehead support to pivot provides more control over the forces being applied to the nose bridge of the user.  This makes the forehead support or faceplate to better adapt to different upper strap forces which can enhance comfort on the nose bridge especially when the user is wearing the patient interface for extended periods of time.  Additionally, the elastic hinging of the forehead support allows for the forehead support to return to a pre-set initial position when not in use, enhancing portability and reusability.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN T KHONG/            Examiner, Art Unit 3785          

/JAN CHRISTOPHER L MERENE/            Primary Examiner, Art Unit 3773